Title: From John Adams to the President of Congress, 15 July 1781
From: Adams, John
To: President of Congress,McKean, Thomas



Triplicate
Sir
Paris July 15th. 1781

I have the honour to inclose Copy of a Letter to the Comte de Vergennes and of certain Articles and their Answers.
The British Court proposed to the Imperial Courts a Congress upon two preliminary Conditions, the Rupture of the Treaty with France, and the Return of America to their Obedience. The two Imperial Courts have since proposed the inclosed Articles. Spain and France have prepared their Answers. England has not answered yet, and no Ministers are yet commissioned or appointed by any Power. If She accepts the terms, I should not scruple to accept them too, excepting the Armistice and Statu quo: but I mean I should not insist upon a previous explicit Acknowledgment of the Sovereignty of the United States, before I went to Vienna. I see nothing inconsistent with the Character or Dignity of the United States, in their Minister going to Vienna at the same time when Ministers from the other Powers are there, and entering into Treaty with a British Minister, without any Acknowledgment explicitly of our Independence before the Conclusion of the Treaty. The very Existence of such a Congress would be of use to our Reputation: but I cannot yet believe that Britain will wave her Preliminaries. She will still insist upon the Dissolution of the Treaty, and upon the Return of the Americans under their Government. This however will do no honor to her Moderation and pacific sentiments, in the opinion of the Powers of Europe.
Something may grow out of these Negotiations in time; but it will probably be several Years before any thing can be done. Americans only can quicken these Negotiations by decisive strokes. No depredations upon their trade, no conquests of their possessions in the East or West Indies will have any effect upon the English to induce them to make Peace, while they see they have an Army in the United States, and can flatter themselves with the hope of conquering or regaining America; because they think that with America under their Government, they can easily regain whatever they may lose now in any part of the World.
Whereas the total Expulsion or Captivity of their Forces in the United States would extinguish their hopes, and persuade them to Peace, sooner than the loss of every thing else. The belligerent Powers and the Neutral Powers may flatter themselves with the hopes of a Restoration of Peace, but they will all be disappointed, while the English have a Soldier in America. It is amazing to me that France and Spain do not see it, and direct their forces accordingly.
I have the honor to be, with the greatest Respect, Sir, your most obedient and most humble Servant.

J. Adams

